—Appeal by defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered April 14, 1983, convicting him of manslaughter in *511the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was established by direct as well as circumstantial evidence that was sufficient to eliminate all innocent hypotheses (People v Kennedy, 47 NY2d 196, 202). The evidence included a statement defendant made to a detective on the telephone, essentially admitting that he stabbed the victim. A proper foundation was laid for introduction of this statement, upon which the jury could conclude that defendant was the speaker (People v Lynes, 49 NY2d 286, 291-292). Defendant was not in custody and, in any event, volunteered the inculpatory statement; hence no Miranda warnings were required (Miranda v Arizona, 384 US 436, 478; People v Rodney P., 21 NY2d 1).
We have examined defendant’s other contentions and have found them to be without merit. Mollen, P. J., Gibbons, Thompson and Bracken, JJ., concur.